Title: From George Washington to Henry Knox, 28 March 1782
From: Washington, George
To: Knox, Henry,Morris, Gouverneur


                        
                            Gentlemen
                            Morris Town March 28th 1782
                        
                        I have had intimations, that under the idea of the cessation of Hostilities within certain limits, a number
                            of People intend to come over from New York to our Lines—to prevent all intercourse of this kind is the principal design
                            of this Letter—Sir Wm Howe on a former occasion proposed that a neutrality should take place to a certain distance from
                            the spot where our Commissioners were to assemble, in order that they might not meet with any interruption in the
                            transaction of their business, from the hostilities & alarms which might otherwise have happened in the Neighbourhood of
                            them—It was upon this principle & for this reason, the present proposal was made on my part; nor was it intended or could
                            be construed to extend any farther.
                        It is therefore my particular desire that no Persons coming from the Enemy may be permitted to land, except the
                            Commissioners & those immediately connected with them. And as I think it expedient not only to prevent new Channels of
                            communication with the Enemy from being opened; but as far as practicable to shut the former; I could wish you would take
                            the trouble to inform yourselves of the practice of sending & receiving Flags on the Lines & point out such
                            alterations & regulations as you shall deem proper to prevent the evils which have been complained of, as resulting from
                            too frequent an intercourse with the Enemy. I have been informed by the Commissy of Prisoners, that the Enemy are
                            preparing to send out a considerable quantity of goods under the sanction of passports granted by me for bringing out
                            Cloathing & necessaries for the use of their Prisoners—This is so contrary to my intention, & may be productive of
                            such ill consequence, that I have sent Col. Smith to explain the matter to you & to request you will examine the List
                            & signify what Articles should be considered as necessaries & what quantity ought to be permitted to be sent out—Mr
                            Skinner is directed to give you the necessary information; he will also explain to you the mode which has prevailed of
                            making partial exchanges, this subject I need not recommend particularly, as it is comprehended within the limits of your
                            Commission. I have the honor to be.

                    